Matter of Ronnie A. v Barbara J. (2019 NY Slip Op 07212)





Matter of Ronnie A. v Barbara J.


2019 NY Slip Op 07212


Decided on October 8, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 8, 2019

Friedman, J.P., Sweeny, Richter, Mazzarelli, Webber, JJ.


10007

[*1] In re Ronnie A., Petitioner-Appellant,
vBarbara J., Respondent-Respondent.


Richard L. Herzfeld, P.C., New York (Richard L. Herzfeld of counsel), for appellant.
John R. Eyerman, New York, for respondent.
Carol L. Kahn, New York, attorney for the child.

Order, Family Court, New York County (Carol Goldstein, J.), entered on or about June 29, 2018, which, following a hearing, granted the motion of respondent mother to dismiss petitioner father's modification of custody petition, unanimously affirmed, without costs.
The father did not meet his prima facie burden of establishing a "sufficient change of circumstances" such that the custody arrangement should be modified (Matter of Sergei P. v Sofia M., 44 AD3d 490, 490 [1st Dept 2007]). The sole basis alleged in the petition is that the child is not performing well academically and lacks structure in the mother's home. However, the child's most recent report card indicates that he is passing every class and that his grades have significantly improved. The child's academic success is tied largely to the mother securing tutoring for him as well as arranging for an individualized education plan, which the father, who has not met with the child's teachers, initially opposed. Furthermore, the child, now a teenager, is happy with the current custody and visitation arrangement and does not wish for it to change (see e.g. Matter of Manfredo v Manfredo, 53 AD3d 498, 500 [2d Dept 2008]).
While the father raises several additional issues on appeal, they are outside the scope of the petition.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 8, 2019
CLERK